Title: To James Madison from Sylvanus Bourne, 6 September 1806
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amn Consulate Sept 6 1806.

The great Work of peace is not yet accomplished & it indeed Seems to drag on so heavily that I esteem the result to be quite problematical, especially as Russia is said not to be inclined to ratify the treaty lately signed by their Agent at Paris & Prussia is quite sore & soured by the claim which the french Govt. makes for the restoration of Hanover to Engld. that without a due return of what Prussia had given in Equivalents.  A sudden turn of affairs has taken place between this power & Sweden restoring the former amity between them: this event with the great increase of the Russian Armies & the warlike movements of those of Prussia &ca all combine to impress the opinion that War will be renewed on the Continent & that the apparent pacific measures of the English in sending a Minst. to Paris is but a feint to gain the time necessary to complete views of a contrary Nature.  I have the honor to be With great Respect Sir, Yr Ob Sert

S Bourne

